Citation Nr: 0300700	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  95-11 245	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for 
bilateral otitis externa, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1940 to 
November 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1994 rating decision of 
the San Juan, Puerto Rico, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2. The veteran's bilateral otitis externa is rated as 10 
percent disabling, which is the highest schedular rating 
provided for that disability.

3. There is no evidence that the veteran's bilateral otitis 
externa presents such an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an increased disability rating for 
bilateral otitis externa are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.87a, 
Diagnostic Code 6210 (1995); 38 C.F.R. §§ 3.321(b)(1), 
4.87a, Diagnostic Code 6210 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been 
a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements. 

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2002); 38 C.F.R. § 3.159(b) (2002); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the Secretary).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c) (2002).  

The September 1994 rating decision, the February 1995 
statement of the case (SOC), and the September 2000 
supplemental statement of the case (SSOC) advised the 
veteran of the laws and regulations pertaining to an 
increased rating for bilateral otitis externa.  These 
documents informed the veteran of the evidence of record 
and explained the reasons and bases for denial.  The 
veteran was specifically informed that an increased rating 
was being denied because the maximum schedular rating was 
already assigned and the criteria for an extra-schedular 
rating had not been met.  The veteran was also informed in 
the September 2000 SSOC that there had been a slight 
change in the rating schedule but that it did not affect 
his claim one way or the other because the rating criteria 
had remained the same.  The RO sent a letter dated in 
August 2002 that informed the veteran what evidence had 
been gathered and informed the veteran what evidence was 
still needed, specifically medical evidence establishing 
that the claimed disability had worsened.  The veteran was 
told that he must identify treatment providers, providing 
their addresses and appropriate authorizations.  No 
additional evidence or information regarding additional 
evidence was provided by the veteran.  The RO gathered the 
veteran service medical records, private treatment 
records, and VA outpatient and hospitalization records.  
The veteran was provided a VA examination in October 2000.

Accordingly, the Board finds that VA has satisfied its 
duty to notify and to assist and that under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

II.  Entitlement to an increased evaluation for bilateral 
otitis externa

Disability evaluations are determined by the application 
of a schedule of ratings that is based on average 
impairment of earning capacity. 38 U.S.C.A. § 1155.  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the 
requirements contained in the VA's Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can practically be determined, the 
average impairment in earning capacity resulting from such 
disease or injury and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).

In considering the severity of a disability, it is 
essential to trace the medical history of the veteran.  38 
C.F.R. §§ 4.1, 4.2, 4.41 (2001); Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  While the regulations require 
review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence 
over the current medical findings.  Where an increase in 
the disability rating is at issue, the current level of 
the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002). 

Under the criteria of Diagnostic Code (DC) 6210, for 
disease of the auditory canal, as were in effect at the 
time the veteran initiated his claim, a 10 percent rating 
is warranted where there is swelling, dry and scaly or 
serous discharge, itching, requiring frequent and 
prolonged treatment.  38 C.F.R. § 4.87a, DC 6210 (1995).

During the pendency of the veteran's appeal, the 
regulations applicable to rating disease of the ear were 
amended, effective June 10, 1999.  64 Fed. Reg. 25,202 
(May 11, 1999).  When a law or regulation changes after a 
claim has been filed but before the administrative appeal 
process has been concluded, VA must apply the regulatory 
version that is more favorable to the veteran.  See, 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The SSOC 
dated in September 2000 has informed the veteran of the 
new regulation.  Therefore, the Board must consider 
whether the old or the new rating criteria are more 
favorable to the veteran.

Under the revised criteria of DC 6210 for chronic otitis 
externa, a 10 percent rating is warranted for swelling, 
dry and scaly or serous discharge, and itching requiring 
frequent and prolonged treatment.  38 C.F.R. § 4.87a, DC 
6210 (2002).

The rating criteria of both the old and the new versions 
of DC 6210 are essentially the same, with the only change 
being the re-designation of the disability being rated as 
chronic otitis externa. Moreover, the maximum disability 
rating under the old and new rating criteria is 10 
percent.  This is the disability rating currently 
assigned.  The VA treatment notes show that the veteran 
has been repeated treated for discharge from his ears and 
itching of the ears.  The veteran is currently receiving 
the maximum schedular disability rating for otitis 
externa.  38 C.F.R. § 4.87a, Diagnostic Code 6210 (1995); 
38 C.F.R. § 4.87a, DC 6210 (2002).  Thus, neither the old 
nor the new rating criteria are more favorable to the 
veteran in this case.

As noted, the veteran is currently rated at the maximum 
disability rating available for the service connected 
otitis externa.  In order to accord the veteran every 
possible consideration, the RO considered whether an 
increased disability rating was warranted on an 
extraschedular basis under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2002).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  
The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, 
the Board is not precluded from raising this question, and 
in fact is obligated to liberally read all documents and 
oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence does not suggest that the 
veteran's bilateral otitis externa has caused marked 
employment interference or requires frequent 
hospitalization.  The veteran has been hospitalized 
frequently but there is no evidence that is was for his 
otitis externa.  The VA hospitalization records show that 
he was hospitalized for other disabilities.  The veteran 
has not shown or even asserted that his otitis externa has 
caused marked employment interference.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to an increased disability rating for 
bilateral otitis externa, currently rated as 10 percent 
disabling, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

